Citation Nr: 1621721	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  07-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for a lumbar spine disorder prior to October 27, 2012.

2. Entitlement to a disability evaluation in excess of 40 percent for a lumbar spine disorder as of October 27, 2012.

3. Entitlement to a separate evaluation for bladder impairment, secondary to the service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1982 to September 1989.

The matter is before the Board of Veterans' Appeals (Board) on appeal from April 2006 and November 2012 rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2006 decision granted service connection for a low back strain and assigned an initial 20 percent evaluation effective from July 27, 2004.  In a November 2012 rating decision, the RO changed the Veteran's service connected disability to low back strain with lumbar spine DJD and DDD and assigned a 40 percent rating effective from October 27, 2012.  As these ratings are not the maximums allowable, those issues remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that an appeal on the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) was perfected by the Veteran.  However, in an October 2014 rating decision, the RO granted entitlement to individual unemployability.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2013, the Board remanded this case for further development and updated medical records relating to the Veteran's November 2012 lumbar spine surgery have been associated with the claims file.  In addition, the Veteran was provided with a new VA examination assessing her low back disability in December 2014.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a separate evaluation for bladder impairment, secondary to the service-connected lumbar spine disorder, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Prior to October 27, 2012, the Veteran's lumbar spine disorder was not manifested by forward flexion less than 30 degrees.

2. As of October 27, 2012, the Veteran's lumbar spine disorder has not been manifested by ankylosis of the spine.


CONCLUSIONS OF LAW

1. Prior to October 27, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2015).

2. As of October 27, 2012, the criteria for a rating in excess of 40 percent for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

The RO rated the Veteran's lumbar spine disorder under Diagnostic Code 5237 prior to October 27, 2012, and 5242 as of October 27, 2012.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

Documented manifestations of the Veteran's lumbar spine disorder include her service treatment records (STRs).  A March 1986 STR noted an abnormal range of motion (ROM) laterally and in flexion due to pain with palpable spasms.  Two weeks later, the Veteran's ROM was noted as normal.  In an April 1986 radiologic consultation report a physician found diagnostic considerations including ankylosing spondylitis, serologic negative inflammatory arthopathies of the spine (including such abnormalities secondary to Crohn's disease and bacillary dysentery).  A May 1987 radiologic imaging study showed a normal lumbosacral spine.  At a June 1989 medical evaluation board (MED) examination, the Veteran's lumbar spine disorder was manifested by a forward flexion to 45 degrees and extension to 30 degrees.  An August 1989 STR noted the following: forward flexion to 90 degrees at the hips without difficulty, and forward flexion to 30 additional degrees; normal lateral bending and lateral turning; no deformity or palpable defect; and normal lumbosacral spine radiological findings.

Post-service treatment records show that a January 1999 VA examination of the lumbar spine revealed tenderness over the left sacroiliac area without muscle spasm.  The ROM of the lumbar spine was noted as normal with a normal posture and gait.

Private treatment records from 2002 show that in February a physician noted stiffness and tenderness to palpation over the right lumbosacral paraspinals and right gluteal area.  The physician found there was a "question of small amount of scoliosis in the thoracic and lumbosacral spine."  The February 2002 physician also noted that the Veteran had full range of motion and is pain free.  In March 2002, the physician noted a normal gait, that the Veteran was able to toe and heel walk, and had full pain free ROM of the lumbosacral spine.  The diagnosis of lumbosacral strain was noted as "resolved."

A March 2004 MRI report showed no fracture subluxation, arthritis or any other anomaly.  In April 2004, a Social Security Administration (SSA) examination report noted that the Veteran's lumbosacral spine ROM was "subjectively limited to 40 degrees forward flexion, 20 degrees right lateral flexion, 10 degrees left lateral flexion."  In a May 2004 VA medical record, the physician found no muscle atrophy, a normal gait, good flexibility in the lumbar spine in all directions, and no paraspinal muscle tenderness.  An August 2004 VA medical record noted full ROM and a normal gait.

During a January 2005 VA examination, the Veteran's lumbar spine disorder was manifested by forward flexion to 45 degrees with pain beginning at 40 degrees, extension to 45 degrees with pain beginning at 20 degrees, right and left lateral flexion to 45 degrees with pain beginning at 20 degrees, right lateral rotation to 45 degrees with pain beginning at 20 degrees, and left lateral rotation to 80 degrees with pain beginning at 20 degrees.  The examiner found guarding severe enough to result in a stiff posture.  Further, the examiner noted that intervertebral disc syndrome was not an issue, but also noted that the Veteran had six episodes since April 2004 that required her to stay in her bed for three days at a time.

A February 2005 VA medical record noted that the lumbar spine flexion was manifested by the Veteran's ability to reach halfway between her knees and toes.  An April 2005 VA medical record noted flexion to 60 degrees, and extension to 10 degrees which was limited by pain.  A May 2005 VA medical record noted the Veteran's ROM as forward flexion to 30 degrees, no extension, and right and left lateral bending to 30 degrees.  A November 2005 VA medical record noted that the Veteran walked without an assistive device, an antalgic gait, and that the Veteran did not want to participate in a flexion and extension study out of fear of pain.  In December 2005, the Veteran was again unable to perform flexion and extension testing due to pain.

A June 2006 VA physician noted that the Veteran's lumbosacral spine MRI examination showed no abnormalities and no evidence of spondylolisthesis.  A decreased ROM was noted.  VA medical records from September through December 2006 show that the Veteran refused all ROM testing.

February and May 2007 VA medical records show that the Veteran reported that the pain associated with her lumbar spine disorder was aggravated by flexion, extension, sudden movements, prolonged sitting, prolonged standing, twisting and cold weather.  Relief was provided by lying down and pain medication.  In August 2007, the Veteran denied bowel or bladder incontinence.

An April 2009 VA examination report noted the Veteran's forward flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  ROM was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  The Veteran reported monthly flare-ups described as moderate.  The examiner noted an antalgic gait.  The examiner also found that muscle spasm or guarding were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Lastly, the examiner found that the Veteran's lumbar spine disorder caused mild to moderate functional impairment.

In an October 2009 VA medical record, the Veteran reported pain all over, but primarily in her lower back.  She also reported that her pain was worse due to the cold weather and that she was spending three days each week in bed; which the examiner noted was unusual for her.  In a February 2010 VA medical record, the Veteran reported no bowel or bladder incontinence.

During the September 2010 VA examination, the Veteran's lumbar spine disorder was manifested by forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The Veteran reported daily severe flare-ups caused by prolonged walking or standing, bending, twisting, lifting and cold weather; with partial relief gained by rest and activity modification.  The Veteran denied urinary incontinence.  The Veteran also reported fatigue, decreased motion, stiffness, weakness and spasm with severe sharp pain and bilateral radiculopathy.  The physician noted that effects on usual occupation included increased tardiness, increased absenteeism and assignment to different duties.  Other negative occupation effects included decreased mobility, problems lifting and carrying, and decreased strength and pain.  Those effects resulted in daily occupational problems.  The examiner described the Veteran's gait as antalgic but found that it was not severe enough to result in an abnormal spinal curvature including reverse lordosis or scoliosis.

In a December 2010 VA medical record, the physician noted that the Veteran stated she was unable to perform forward flexion or extension ROM testing, but that at the end of the examination she was in full lumbar flexion putting on her shoes.  The Veteran reported severe pain to palpation of the lumbar spine.  Lastly, the examiner reported that the examination was "somewhat unreliable and inconsistent" and noted that the Veteran "moved quite well when she was walking and turning; however, on [examination she] would not bend in flexion."  A July 2011 VA physician also noted that the Veteran was unable to perform forward flexion or extension examinations when asked.  The physician noted severe pain to palpation of the lumbar spine which the Veteran described as a sharp shooting pain with pain radiating down the back of her right leg.  The Veteran reported that pain was worse with standing, bending, extending, lifting or coughing.  The examiner noted no bowel or bladder incontinence.

During an October 27, 2012 VA examination, the Veteran would not attempt to flex at the spine and would not attempt repetitive ROM testing.  Right and left lateral flexion were noted to 10 degrees, and right and left lateral rotation to 10 degrees.  The Veteran did not report flare-ups.  The examiner found that the Veteran had functional loss of the thoracolumbar spine manifested by less movement than normal.  The Veteran reported that she retained control of her bowel and bladder.  The Veteran was noted to ambulate with a cane for balance assistance, and took morphine, flexeril, and amitriptyline to control her back pain.  The examiner did not find guarding or muscle spasm, and noted no muscle atrophy.  The examiner did find mild radiculopathy with mild symptoms in both lower extremities with regard to intermittent pain and paresthesia and/or dysesthesia.  The examiner also reported positive Intervertebral Disc Syndrome (IDVS) with incapacitating episodes severe enough to require prescribed bed rest of at least one week but less than two weeks over the past twelve months.  The examiner found that the Veteran's thoracolumbar spine condition prevents her from gainful employment at the present time.  

The Veteran underwent a laminectomy, medial facetectomy and foraminotomy in November 2012 as a result of her diagnosed L4-L5 and L5-S1 disk herniation with spondylosis and severe canal stenosis.  Following this procedure, a June 2013 MRI study showed the following: less than two millimeter disc bulging at L1-L2; less that two millimeter disc bulging with bilateral facet hypertrophy at L2-L3; slight loss of disc signal but normal disc space height at L3-L4, with a broad based herniated disc somewhat more pronounced to the left of midline, facet hypertrophy and severe bilateral foraminal stenosis; noted lumbar laminectomy and fusion with pedicle screws and connecting rods and interbody fusion hardware, mild foraminal stenosis but no nerve root impingement at L5.

At the December 2014 VA examination, the Veteran's lumbar spine disorder was manifested by forward flexion to 10 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees.  The Veteran was unable to perform repetitive use testing due to complaints of severe pain.  As such, the examiner was unable to provide a finding on whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  The Veteran reported flare-ups described as "sharp deep back pain."  The Veteran also reported functional loss including decreased movement, pain and inability to walk without a cane.  The examiner found guarding, muscle spasm and localized tenderness of the thoracolumbar spine severe enough to result in an abnormal gait and abnormal spinal contour.  No ankylosis of the spine was found.  The examiner also found instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  In addition, the examiner found that the Veteran suffered from moderate radiculopathy down her right leg described as mild paresthesia and/or dysesthesia and mild numbness.  The Veteran reported urinary incontinence at times.  The examiner found that the urinary incontinence was a symptom of the Veteran's radiculopathy.  The examiner noted that the Veteran's lumbar spine disorder had not required prescribed bed rest by a physician during the past twelve months.  Lastly, the examiner found that the Veteran's lumbar spine disorder impacted her ability to work, and recommended a sedentary position with change in position allowed every one hour.

During the period on appeal prior to October 27, 2012, the evidence of record establishes that the Veteran's lumbar spine disorder was manifested by forward flexion greater than 30 degrees, but less than 60 degrees.  This is established by ROM examination results found in the April 2004 Social Security Administration disability examination report (40 degrees), the January 2005 VA examination (45 degrees), April 2005 VA medical report (60 degrees), April 2009 VA examination (45 degrees), and September 2010 VA examination (60 degrees).  

The Board notes that a May 2005 VA medical record reports forward flexion to 30 degrees which could warrant a 40 percent evaluation.  However, the Board finds that this result is an anomaly considering that a VA medical record one month prior noted forward flexion to 60 degrees.  The Board also notes that VA medical records, such as one dated November 2005, show that physicians had a hard time getting the Veteran to perform ROM testing causing inconsistent test results.  In addition, a December 2010 VA medical record shows that the while the Veteran refused ROM testing, the physician noted full lumbar flexion when the Veteran put on her shoes.  Lastly, the Board notes that all other ROM testing results during this period show forward flexion 40 degrees or greater.

Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the period prior to October 27, 2012.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record also establishes that the Veteran has never been diagnosed with ankylosis of the spine.  While the Board notes that a physician in an April 1986 STR found diagnostic considerations including ankylosing spondylisitis, this was only a diagnostic consideration and not a determinative finding.  Therefore based on the General Rating Formula for Diseases and Injuries of the Spine; without a finding of ankylosis of the spine, the highest rating available to the Veteran is 40 percent.  

Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 40 percent as of October 27, 2012.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the rating criteria for IDVS.  However, the record shows that during the entire period on appeal, the Veteran has not had incapacitating episodes having total duration longer than 4 weeks.  The Board notes that in October 2009 the Veteran reported spending three days each week in bed; however, this medical record does not state the total duration of those events.  Moreover, the physician noted that this occurrence was "unusual for her," thus indicating that these episodes were not long term.  The longest incapacitating episode of record is the January 2005 VA examination in which the Veteran reported six incapacitating episodes since April 2004, each requiring three days of bed rest.  Thus, the highest rating available pursuant to the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is 20 percent during the entire period on appeal.

In sum, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the period prior to October 27, 2012, and higher than 40 percent as of October 27, 2012.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  The Veteran's lumbar spine disorder is currently rated under diagnostic codes based on the General Rating Formula for Diseases or Injuries to the Spine under 38 C.F.R. § 4.71a.  The primary symptoms of the lumbar spine disorder is pain and limitation of motion.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  

The Board also notes that the Veteran is service-connected for TDIU. Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R.  § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  As such, the claim for a total disability rating based on unemployability is moot.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The appeal of the ratings are downstream issues, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in January 1999, January 2005, April 2009, September 2010, October 2012 and December 2014.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for a lumbar spine disorder prior to October 27, 2012, is denied.

Entitlement to a disability evaluation in excess of 40 percent for a lumbar spine disorder as of October 27, 2012, is denied.


REMAND

The General Rating Formula provides for the assignment of separate disability ratings under appropriate DCs for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, General Rating Formula, Note (1) (2015).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.115a (Ratings of the Genitourinary System) and 38 C.F.R. § 4.114 (Digestive System).  With respect to bladder impairment, 38 C.F.R. § 4.115a provides evaluations based on genitourinary symptoms, including voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and renal dysfunction.

The Board notes that prior to the December 2014 VA examination, the Veteran had denied urinary incontinence in VA medical records dated August 2007, February 2010, September 2010 (VA examination), July 2011, and October 2012 (VA examination).  However, during the December 2014 VA examination the Veteran reported "urinary incontinence at times."  In addition, the examiner found that the Veteran's urinary incontinence was a symptom of her radiculopathy.

The Secretary "generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record."  DeLisio v. Shinseki, 25 Vet.App. 45, 53 (2011); see Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) (A layperson has "neither the legal or medical knowledge to narrow the universe of his claim"); see also Payne v. Derwinski 1 Vet.App 85, 87 (1990) ("Once a veteran raises a well grounded claim to which a regulation could reasonably apply, the BVA must apply that regulation or give the reasons and bases explaining why it is not applicable").  Thus, the record raises the possibility that the Veteran has bladder impairment secondary to her lumbar spine disorder requiring a separate disability rating.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Board finds that the question of whether the Veteran suffers from any compensable residuals related to her service-connected lumbar spine disorder is a complex medical question for which the Veteran lacks the necessary expertise to diagnose or opine. 

In light of these findings, the Board finds that a medical examination is necessary to evaluate whether a separate evaluation is warranted for bladder impairment secondary to the Veteran's service-connected lumbar spine disorder.  38 C.F.R. § 4.1 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed bladder impairment.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a) Does the Veteran have a bladder impairment disability?

(b) If so, is the Veteran's bladder impairment etiologically related to her service-connected disabilities, including her lumbar spine disorder and associated motor and sensory radiculopathy of the right lower extremity?

3.  Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


